DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 2, 4, 8-10, 12, 13, 16-19, 21, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a method, comprising: determining, using one or more processors of a display system, an ambient light level of a local environment proximate a display screen; determining, using the one or more processors, the ambient light level is brighter than a first ambient light threshold; determining, based on the ambient light level being brighter than the first ambient light threshold, a minimum viewable threshold representing a minimum pixel luminance value perceivable by a user in the ambient light level of the local environment; generating, based on the minimum viewable threshold, a modified display image by shifting a pixel luminance value of each pixel of an input image by a same fixed shift value such that a darkest pixel value of the modified display image is equal to or greater than the minimum viewable threshold, the fixed shift value being based at least in part on a defined threshold of pixel contrast loss between pixels in the input image and transmitting the modified display image for display at a display screen of the display system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627